             Case 1:20-cv-03843-CM Document 12 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARK GARNES,

                           Plaintiff,
                                                                      20-CV-3843 (CM)
                      -against-
                                                          ORDER DENYING IFP APPLICATION
PRITCHARD INDUSTRIES, INC.,

                           Defendant.

COLLEEN McMAHON, Chief United States District Judge:

         Leave to proceed in this Court without prepayment of fees is denied because Plaintiff’s

amended in forma pauperis application (ECF 11) shows that he has sufficient assets to pay the

fees. See 28 U.S.C. § 1915(a)(1). If, within 30 days of the date of this order, Plaintiff pays the

$400.00 in fees – a $350.00 filing fee and a $50.00 1 administrative fee – then the Court will reopen

the action. The Clerk of Court is directed mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

Dated:       March 10, 2021
             New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




         1
           The administrative fee is currently $52.00, but that increase took effect after Plaintiff
filed this action, and the $50.00 administrative fee therefore applies to this action.
